INDEPENDENT CONTRACTOR AGREEMENT




THIS INDEPENDENT CONTRACTOR AGREEMENT (this “Agreement”) is made by and between
ZALDIVA, INC, a Nevada corporation, having principal business offices at 331
East Commercial Blvd., Ft. Lauderdale, Florida 33334, (hereinafter the
“Company”) and WILLIAM LAVENIA, an individual resident of the State of Florida
(hereinafter “Contractor”), and is effective as of March 29, 2012 (the
“Effective Date”).




RECITALS:




WHEREAS, the Company desires to retain Contractor to work with the Company’s
Board of Directors (the “Board”) to enhance the value of the Company as a going
concern, to develop business opportunities for the Company, and to make
introductions to individuals and corporations, and Contractor desires to serve
as perform such services for the Company, upon the terms and subject to the
conditions hereinafter set forth in this Agreement;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

ENGAGEMENT OF CONTRACTOR. The Company hereby engages Contractor, and Contractor
hereby accepts and agrees to such engagement, upon the terms and subject to the
conditions set forth in this Agreement.




2.

TERM.  Contractor’s engagement with the Company shall commence on the Effective
Date and shall continue until the close of business on March 29, 2013 (the
“Initial Term”), provided that on the first anniversary of the Effective Date,
the term of the Contractor’s engagement hereunder will be automatically extended
for an additional period of one year (each a “Renewal Term”) unless either the
Contractor or the Company has given written notice to the other that such
extension will not occur (a “Non-Renewal Notice”), which notice was given not
less than sixty (60) days prior to the relevant anniversary of the Effective
Date.  The Initial Term and any Renewal Term are referred to herein collectively
as the “Term”.   

3.

CONTRACTOR’S DUTIES.   Contractor shall perform the duties and have the
responsibilities to the Company and such other duties and responsibilities as
may from time to time be designated by the Company’s Board and acceptable to
Contractor.    The Contractor will also work together with the Board to enhance
the value of the Company as a going concern, to develop business opportunities
for the Company, and to make introductions to individuals and corporations (the
“Services”).

 

4.

NO EMPLOYMENT RELATIONSHIP.  Nothing in this Agreement shall be construed to
create an employment or agency relationship, partnership or joint venture
between the parties.  Contractor is an independent contractor and shall have no
authority to bind or represent the Company.  Contractor shall not be entitled to
participate in and/or receive any benefits that may be offered to the Company’s
employees from time to time.  The Contractor acknowledges that the Company has
no obligation to withhold any income or other payroll taxes on his behalf and
that he will be solely responsible for compliance with all state, federal, and











--------------------------------------------------------------------------------

local laws pertaining to the withholding and payment of taxes upon the
compensation provided for in this Agreement. Contractor shall indemnify, defend
and hold harmless the Company from and against any losses that Company incurs as
a result of Contractor’s breach of his obligations under this provision.




5.

WORKING FACILITIES.  Consistent with his status as an independent contractor,
Contractor shall be responsible for providing his own facilities for the
performance of his duties hereunder.




6.

COMPENSATION.  For and with respect to all services rendered by Contractor under
this Agreement, and subject always to the terms and conditions hereof,
Contractor will be entitled to receive the following compensation:




a.

CONSULTING FEE.  Contractor will be entitled to receive a consulting fee (the
“Fee”) calculated at the rate of $120,000.00 per annum.  Contractor's Fee shall
be paid in equal, periodic installments, in accordance with the Company's normal
payroll procedures;however, Consultant shall be solely responsible for
withholding and payment of taxes upon such Fee.  Contractor’s Fee will be
reviewed annually and may be increased at the Company’s sole discretion;
provided, however the Fee applicable for any particular year of the Company
during the Term will be not less than the Fee applicable with respect to the
immediately preceding year of the Company.







7.

EXPENSES  The Company shall reimburse Contractor for reasonable out of pocket
expenses incurred in the course of rendering Services hereunder, provided that
Contractor provides appropriate written documentation to substantiate such
expenses and receives Company’s written approval prior to incurring such
expenses




8.

TERMINATION OF AGREEMENT.  This Agreement, may be terminated as hereinafter set
forth in this Section 8:




(a)

If Contractor dies during the Term, this Agreement shall thereupon terminate and
the Company shall have no further liability to Contractor, his heirs, personal
representatives, successors or assigns under this Agreement, other than accrued
but unpaid Fees and reimbursement for business expenses incurred prior to the
date of termination that are otherwise reimbursable as described in the
provisions of this Agreement.

(b)

The Company, by notice to Contractor, may terminate this Agreement if Contractor
shall fail because of illness, disability or incapacity to render, for two (2)
consecutive months, or for sixty (60) days during any twelve (12) month period,
services of the character contemplated by this Agreement.  Upon termination in
accordance with this Section 8(b), the Company shall have no further liability
to Contractor under this Agreement, other than for accrued but unpaid Fees and
reimbursement for business expenses incurred prior to the date of termination
that are otherwise reimbursable as described in this Agreement.  

(c)

Contractor shall have the right to terminate his/her engagement under this
Agreement for Good Reason (as hereinafter defined) or for no reason at all, at
any time by





2




--------------------------------------------------------------------------------

providing the Company with not less than thirty (30) days’ advance written
notice to the Company and, upon the effective date of such termination, the
Company shall pay to, or continue to pay to Contractor those amount set forth in
Section 5. For purposes of this Agreement, “Good Reason” shall mean: (i) any
material breach of this Agreement by the Company if the Contractor has provided
the Company with written notice of the breach and the Company has not cured such
breach within thirty (30) days from receipt of such notice; or (ii) without the
Contractor’s express written consent, any material reduction by the Company of
the Contractor's duties to the Company under this Agreement.  

(d)

In addition to any other rights or remedies available to the Company during the
Term, in its sole discretion the Company may terminate Contractor’s engagement
for “Cause” (as hereinafter defined) effective immediately upon delivery of
written notice to Contractor.  As used herein, “Cause” means the occurrence
during the Term of any of the following events: (i) the Board’s determination
that Contractor has materially neglected, failed or refused to render the
Services or perform any other of his duties or obligations in or under this
Agreement or pursuant to a lawful directive of the Board (after thirty (30) days
following written notice from the Committee specifying such material violation,
in reasonable detail, and Contractor’s failure to cure or remedy such material
violation within such thirty (30) day period); (ii) Contractor’s material
violation of any provision of or obligation under this Agreement (after thirty
(30) days following written notice from the Committee specifying such material
violation, in reasonable detail, and Contractor’s failure to cure or remedy such
material violation within such thirty (30) day period); (iii) Contractor’s
conviction for, or entry of a plea of no contest with respect to, any felony, or
other crime that adversely affects the ability of Contractor to provide the
Services.

8.

RIGHTS ON TERMINATION. If this Agreement is terminated (1) by the Company with
Cause, (2) by reason of Contractor’s death or disability, or (3) by Contractor
without Good Reason, then all further rights of Contractor to compensation from
the Company under this Agreement will cease, except that Contractor shall be
entitled to receive and the Company shall be obligated to pay Contractor the
following:




a.

all accrued but unpaid Fees (if any) earned by Contractor through the effective
date of termination of this Agreement;




b.

all unpaid reimbursable expenses due to Contractor under this Agreement as of
the effective date of termination;




c.

In the event this Agreement is terminated by the Company without Cause during
the Term or by the Contractor for Good Reason, the Company will pay Contractor a
Termination Fee.  For purposes of this Agreement, “Termination Fee” is defined
as: (i) Fee continuation at Contractor’s then current annual Fee rate in
accordance with Section 6.a. of this Agreement until the expiration of the then
current Renewal Term (the “Termination Period”).




9.

MISCELLANEOUS.








3




--------------------------------------------------------------------------------



a.

SEVERABILITY.  The terms of this Agreement are severable such that, if any term
or provision is declared by a court of competent jurisdiction to be illegal,
void or unenforceable, the remainder of the provisions shall continue to be
valid and enforceable.




b.

GOVERNING LAW; FORUM.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida.




c.

JURISDICTION AND VENUE.  The parties acknowledge that a substantial portion of
the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Broward County, Florida.  Any civil action or legal
proceeding arising out of or relating to this Agreement shall be brought in the
courts of record of the State of Florida, in Broward County or the U.S. District
Court, Southern District of Florida, Broward Division.  Each party consents to
the jurisdiction of such court in any such civil action or legal proceeding and
waives any objection to the laying of venue of any such civil action or legal
proceeding in such court.  Service of any court paper may be affected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws, rules of procedure or local rules.




d.

WAIVER.  No delay or failure to enforce any provision of this Agreement shall
constitute a waiver or limitation of rights enforceable under this Agreement.




e.

NON-ASSIGNABLE.  Neither party may assign his or its rights or delegate his or
its obligations under this Agreement without the prior written consent of each
other party to this Agreement.  Notwithstanding the foregoing, the covenants,
terms and provisions set forth herein shall inure to the benefit of and be
enforceable by the Company, its successors, assigns and successors in interest,
including, without limitation, any corporation with which the Company may be
merged or by which it may be acquired.




f.

BINDING EFFECT.  All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective administrators, executor, legal representative, heirs,
successors and permitted assigns whether so expressed or not.




g.

ENFORCEMENT COSTS.  If any civil action or other legal proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses (including, without
limitation, all such fees, costs and expenses incident to appellate, bankruptcy
and post-judgment proceedings), incurred in that civil action or legal
proceeding, in addition to any other relief to which such party or parties may
be entitled.  Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, and all other charges billed by the
attorney to the prevailing party.




h.

COUNTERPARTS.  This Agreement may be executed by the parties hereto in any
number of counterparts, including by facsimile or electronic signature included
in an Adobe PDF file, each of which shall be deemed to be an original, but all
such counterparts





4




--------------------------------------------------------------------------------

shall together constitute one and the same instrument.  The execution of
counterparts shall not be deemed to constitute delivery of this Agreement by a
party until the other party has also executed and delivered his/its
counterparts.




i.

NOTICES.  All notices, requests, demands, applications, services of process and
other communications are required to be or may be given under this Agreement
shall be deemed to have been duly given if sent by reputable overnight courier
(such as FedEx) or personally delivered, or mailed via certified first class
mail, postage prepaid, return receipt requested, to the parties hereto at the
following address:










To the Company:

            ZALDIVA, INC.







To Contractor:

WILLIAM LAVENIA

___________________________________

___________________________________

___________________________________




or to such other address as any party shall furnish to the other by notice given
in accordance with this Section.




j.

HEADINGS.  This section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.




k.

CONSTRUCTION.  All references in this Agreement to Articles, Sections,
Subsections, Paragraphs, Subparagraphs, Schedules and Exhibits are to articles,
sections, subsections, paragraphs, subparagraphs, schedules and exhibits in or
to this Agreement, unless otherwise expressly specified.  The words “hereof”,
“hereunder”, and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provisions of this
Agreement.  The term “including” is not limiting and means “including without
limitation”.  In the computation of periods of time from a specified date to
another specified date, the word “from” means “from and including”, the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”.




l.

COUNSEL.  Each party acknowledges that he/it has carefully read all of the terms
of this Agreement, that he/it has been represented by counsel of his/its
choosing, that the terms have been fully explained to him/it and that he/it
understands the consequences of each and every term.




m.

ENTIRE AGREEMENT; MODIFICATION.  This Agreement constitutes the entire
understanding of the parties hereto regarding the subject matter hereof and
supersedes any and all prior or contemporaneous representations or agreements,
whether written or oral,





5




--------------------------------------------------------------------------------

between the parties regarding the subject matter hereof, and cannot be changed
or modified unless in a writing signed by the parties hereto.




[Signatures appear on the following page]





6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.




COMPANY:  




ZALDIVA, INC.

a Nevada corporation




By:

__/s/ Jeffrey Pollitt________________

Title:

__President_______________________







WILLIAM LAVENIA




__/s/ William Lavenia____________





7


